                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                  Southern Division

TRAVIS C.,                                       *
                                                 *
               Plaintiff,                        *
                                                 *            Civil No. TMD 18-1087
               v.                                *
                                                 *
                                                 *
ANDREW M. SAUL,                                  *
Commissioner of Social Security,                 *
                                                 *
               Defendant.1                       *
                                           ************

                    MEMORANDUM OPINION GRANTING PLAINTIFF’S
                       ALTERNATIVE MOTION FOR REMAND

       Plaintiff Travis C. seeks judicial review under 42 U.S.C. §§ 405(g) and 1383(c)(3) of a

final decision of the Commissioner of Social Security (“Defendant” or the “Commissioner”)

denying his applications for disability insurance benefits and Supplemental Security Income

under Titles II and XVI of the Social Security Act. Before the Court are Plaintiff’s Motion for

Summary Judgment and alternative motion for remand (ECF No. 14) and Defendant’s Motion

for Summary Judgment (ECF No. 19).2 Plaintiff contends that the administrative record does not

contain substantial evidence to support the Commissioner’s decision that he is not disabled. No




1
  On June 17, 2019, Andrew M. Saul became the Commissioner of Social Security. He is,
therefore, substituted as Defendant in this matter. See 42 U.S.C. § 405(g); Fed. R. Civ. P. 25(d).
2
  The Fourth Circuit has noted that, “in social security cases, we often use summary judgment as
a procedural means to place the district court in position to fulfill its appellate function, not as a
device to avoid nontriable issues under usual Federal Rule of Civil Procedure 56 standards.”
Walls v. Barnhart, 296 F.3d 287, 289 n.2 (4th Cir. 2002). For example, “the denial of summary
judgment accompanied by a remand to the Commissioner results in a judgment under sentence
four of 42 U.S.C. § 405(g), which is immediately appealable.” Id.
hearing is necessary. L.R. 105.6. For the reasons that follow, Plaintiff’s alternative motion for

remand (ECF No. 14) is GRANTED.

                                                 I

                                          Background

       On September 6, 2016, Administrative Law Judge (“ALJ”) Clark S. Cheney held a

hearing in Baltimore, Maryland, where Plaintiff and a vocational expert (“VE”) testified. R. at

37-87. The ALJ thereafter found on December 1, 2016, that Plaintiff was not disabled from his

alleged onset date of disability of July 1, 2009, through the date of the ALJ’s decision. R. at

20-36. In so finding, the ALJ found that Plaintiff had the residual functional capacity (“RFC”)

       to perform light work as defined in 20 CFR 404.1567(b) and 416.967(b) except
       [Plaintiff] can lift 20 pounds occasionally and 10 frequently; can stand or walk for
       six hours out of an eight hour day; can sit for six hours out of an eight hour day;
       can climb ramps and stairs occasionally but can never climb ladders, ropes, or
       scaffolds; can balance occasionally; and can do occasional stooping, kneeling,
       crouching, and crawling.

R. at 28. In light of this RFC and the VE’s testimony, the ALJ found that Plaintiff could perform

his past relevant work as a bakery/assembly line worker and could perform other work, such as a

router, bottle packer, or mail clerk. R at 30-31. The ALJ thus found that Plaintiff was not

disabled from July 1, 2009, through December 1, 2016. R. at 31.

       After the Appeals Council denied Plaintiff’s request for review, Plaintiff filed on April

16, 2018, a complaint in this Court seeking review of the Commissioner’s decision. Upon the

parties’ consent, this case was transferred to a United States Magistrate Judge for final

disposition and entry of judgment. The case then was reassigned to the undersigned. The parties

have briefed the issues, and the matter is now fully submitted.




                                                2
                                                  II

                        Disability Determinations and Burden of Proof

       The Social Security Act defines a disability as the inability to engage in any substantial

gainful activity by reason of any medically determinable physical or mental impairment that can

be expected to result in death or that has lasted or can be expected to last for a continuous period

of not less than twelve months.           42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A); 20 C.F.R.

§§ 404.1505, 416.905. A claimant has a disability when the claimant is “not only unable to do

his previous work but cannot, considering his age, education, and work experience, engage in

any other kind of substantial gainful work which exists . . . in significant numbers either in the

region where such individual lives or in several regions of the country.”               42 U.S.C.

§§ 423(d)(2)(A), 1382c(a)(3)(B).

       To determine whether a claimant has a disability within the meaning of the Social

Security Act, the Commissioner follows a five-step sequential evaluation process outlined in the

regulations. 20 C.F.R. §§ 404.1520, 416.920; see Barnhart v. Thomas, 540 U.S. 20, 24-25, 124

S. Ct. 376, 379-80 (2003). “If at any step a finding of disability or nondisability can be made,

the [Commissioner] will not review the claim further.” Thomas, 540 U.S. at 24, 124 S. Ct. at

379; see 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). The claimant has the burden of production

and proof at steps one through four. See Bowen v. Yuckert, 482 U.S. 137, 146 n.5, 107 S. Ct.

2287, 2294 n.5 (1987); Radford v. Colvin, 734 F.3d 288, 291 (4th Cir. 2013).

       First, the Commissioner will consider a claimant’s work activity. If the claimant is

engaged in substantial gainful activity, then the claimant is not disabled.             20 C.F.R.

§§ 404.1520(a)(4)(i), 416.920(a)(4)(i).




                                                  3
       Second, if the claimant is not engaged in substantial gainful activity, the Commissioner

looks to see whether the claimant has a “severe” impairment, i.e., an impairment or combination

of impairments that significantly limits the claimant’s physical or mental ability to do basic work

activities. Pass v. Chater, 65 F.3d 1200, 1203 (4th Cir. 1995); see 20 C.F.R. §§ 404.1520(c),

404.1521(a), 416.920(c), 416.921(a).3

       Third, if the claimant has a severe impairment, then the Commissioner will consider the

medical severity of the impairment. If the impairment meets or equals one of the presumptively

disabling impairments listed in the regulations, then the claimant is considered disabled,

regardless of age, education, and work experience.             20 C.F.R. §§ 404.1520(a)(4)(iii),

404.1520(d), 416.920(a)(4)(iii), 416.920(d); see Radford, 734 F.3d at 293.

       Fourth, if the claimant’s impairment is severe, but it does not meet or equal one of the

presumptively disabling impairments, then the Commissioner will assess the claimant’s RFC to

determine the claimant’s “ability to meet the physical, mental, sensory, and other requirements”

of the claimant’s past relevant work.         20 C.F.R. §§ 404.1520(a)(4)(iv), 404.1545(a)(4),

416.920(a)(4)(iv), 416.945(a)(4). RFC is a measurement of the most a claimant can do despite

his or her limitations. Hines v. Barnhart, 453 F.3d 559, 562 (4th Cir. 2006); see 20 C.F.R.

§§ 404.1545(a)(1), 416.945(a)(1).     The claimant is responsible for providing evidence the

Commissioner will use to make a finding as to the claimant’s RFC, but the Commissioner is

responsible for developing the claimant’s “complete medical history, including arranging for a


3
  The ability to do basic work activities is defined as “the abilities and aptitudes necessary to do
most jobs.” 20 C.F.R. §§ 404.1521(b), 416.921(b). These abilities and aptitudes include
(1) physical functions such as walking, standing, sitting, lifting, pushing, pulling, reaching,
carrying, or handling; (2) capacities for seeing, hearing, and speaking; (3) understanding,
carrying out, and remembering simple instructions; (4) use of judgment; (5) responding
appropriately to supervision, co-workers, and usual work situations; and (6) dealing with changes
in a routine work setting. Id. §§ 404.1521(b)(1)-(6), 416.921(b)(1)-(6); see Yuckert, 482 U.S. at
141, 107 S. Ct. at 2291.
                                                 4
consultative examination(s) if necessary, and making every reasonable effort to help [the

claimant] get medical reports from [the claimant’s] own medical sources.”                 20 C.F.R.

§§ 404.1545(a)(3), 416.945(a)(3). The Commissioner also will consider certain non-medical

evidence and other evidence listed in the regulations. See id. If a claimant retains the RFC to

perform past relevant work, then the claimant is not disabled.            Id. §§ 404.1520(a)(4)(iv),

416.920(a)(4)(iv).

       Fifth, if the claimant’s RFC as determined in step four will not allow the claimant to

perform past relevant work, then the burden shifts to the Commissioner to prove that there is

other work that the claimant can do, given the claimant’s RFC as determined at step four, age,

education, and work experience. See Hancock v. Astrue, 667 F.3d 470, 472-73 (4th Cir. 2012).

The Commissioner must prove not only that the claimant’s RFC will allow the claimant to make

an adjustment to other work, but also that the other work exists in significant numbers in the

national economy.        See Walls, 296 F.3d at 290; 20 C.F.R. §§ 404.1520(a)(4)(v),

416.920(a)(4)(v). If the claimant can make an adjustment to other work that exists in significant

numbers in the national economy, then the Commissioner will find that the claimant is not

disabled. If the claimant cannot make an adjustment to other work, then the Commissioner will

find that the claimant is disabled. 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v).

                                                 III

                                 Substantial Evidence Standard

       The Court reviews an ALJ’s decision to determine whether the ALJ applied the correct

legal standards and whether the factual findings are supported by substantial evidence. See

Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996). In other words, the issue before the Court “is

not whether [Plaintiff] is disabled, but whether the ALJ’s finding that [Plaintiff] is not disabled is



                                                  5
supported by substantial evidence and was reached based upon a correct application of the

relevant law.” Id. The Court’s review is deferential, as “[t]he findings of the Commissioner of

Social Security as to any fact, if supported by substantial evidence, shall be conclusive.” 42

U.S.C. § 405(g). Under this standard, substantial evidence is less than a preponderance but is

enough that a reasonable mind would find it adequate to support the Commissioner’s conclusion.

See Hancock, 667 F.3d at 472; see also Richardson v. Perales, 402 U.S. 389, 401, 91 S. Ct.

1420, 1427 (1971).

       In evaluating the evidence in an appeal of a denial of benefits, the court does “not

conduct a de novo review of the evidence,” Smith v. Schweiker, 795 F.2d 343, 345 (4th Cir.

1986), or undertake to reweigh conflicting evidence, make credibility determinations, or

substitute its judgment for that of the Commissioner. Hancock, 667 F.3d at 472. Rather, “[t]he

duty to resolve conflicts in the evidence rests with the ALJ, not with a reviewing court.” Smith v.

Chater, 99 F.3d 635, 638 (4th Cir. 1996). When conflicting evidence allows reasonable minds to

differ as to whether a claimant is disabled, the responsibility for that decision falls on the ALJ.

Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir. 2005) (per curiam).

                                                IV

                                           Discussion

       Plaintiff contends that the ALJ erroneously assessed his RFC contrary to Social Security

Ruling4 (“SSR”) 96-8p, 1996 WL 374184 (July 2, 1996). Pl.’s Mem. Supp. Mot. Summ. J. 3-11,



4
   Social Security Rulings are “final opinions and orders and statements of policy and
interpretations” that the Social Security Administration has adopted. 20 C.F.R. § 402.35(b)(1).
Once published, these rulings are binding on all components of the Social Security
Administration. Heckler v. Edwards, 465 U.S. 870, 873 n.3, 104 S. Ct. 1532, 1534 n.3 (1984);
20 C.F.R. § 402.35(b)(1). “While they do not have the force of law, they are entitled to
deference unless they are clearly erroneous or inconsistent with the law.” Pass, 65 F.3d at 1204
n.3.
                                                6
ECF No. 14-1. Plaintiff maintains that the ALJ failed to perform properly a function-by-function

assessment of his ability to perform the physical and mental demands of work. Id. at 5. In

particular, he contends that the ALJ “failed to set forth a narrative discussion setting forth how

the evidence supported each conclusion, citing specific medical facts and nonmedical evidence.”

Id. at 5-6. Plaintiff further asserts that the ALJ erred in evaluating the opinions of Dr. Hakim, his

treating physician. Id. at 6-10. He also contends that, in assessing his RFC, the ALJ failed to

account for his ongoing complaints and shortness of breath. Id. at 10-11. Plaintiff finally argues

that the ALJ erroneously evaluated his subjective complaints. Id. at 11-13. For the reasons

discussed below, the Court remands this case for further proceedings.

       SSR 96-8p, 1996 WL 374184 (July 2, 1996), explains how adjudicators should assess

RFC and instructs that the RFC

       “assessment must first identify the individual’s functional limitations or
       restrictions and assess his or her work-related abilities on a function-by-function
       basis, including the functions” listed in the regulations. “Only after that may
       [residual functional capacity] be expressed in terms of the exertional levels of
       work, sedentary, light, medium, heavy, and very heavy.” The Ruling further
       explains that the residual functional capacity “assessment must include a narrative
       discussion describing how the evidence supports each conclusion, citing specific
       medical facts (e.g., laboratory findings) and nonmedical evidence (e.g., daily
       activities, observations).”

Mascio v. Colvin, 780 F.3d 632, 636 (4th Cir. 2015) (alteration in original) (footnote omitted)

(citations omitted). The Fourth Circuit has held, however, that a per se rule requiring remand

when the ALJ does not perform an explicit function-by-function analysis “is inappropriate given

that remand would prove futile in cases where the ALJ does not discuss functions that are

‘irrelevant or uncontested.’” Id. (quoting Cichocki v. Astrue, 729 F.3d 172, 177 (2d Cir. 2013)

(per curiam)). Rather, remand may be appropriate “where an ALJ fails to assess a claimant’s

capacity to perform relevant functions, despite contradictory evidence in the record, or where



                                                 7
other inadequacies in the ALJ’s analysis frustrate meaningful review.” Id. (quoting Cichocki,

729 F.3d at 177). The court in Mascio concluded that remand was appropriate because it was

“left to guess about how the ALJ arrived at his conclusions on [the claimant’s] ability to perform

relevant functions” because the ALJ had “said nothing about [the claimant’s] ability to perform

them for a full workday,” despite conflicting evidence as to the claimant’s RFC that the ALJ did

not address. Id. at 637; see Monroe v. Colvin, 826 F.3d 176, 187-88 (4th Cir. 2016) (remanding

because ALJ erred in not determining claimant’s RFC using function-by-function analysis; ALJ

erroneously expressed claimant’s RFC first and then concluded that limitations caused by

claimant’s impairments were consistent with that RFC).

       Plaintiff contends that the ALJ erred in evaluating the opinions of John P. Hakim, M.D.,

his treating physician (R. at 476-78, 480-82, 564-65, 568-70). Pl.’s Mem. Supp. Mot. Summ. J.

6-10, ECF No. 14-1.       On June 18, 2015, Dr. Hakim completed a “Physical Impairment

Questionnaire.” R. at 476-78. He noted that he first saw Plaintiff on September 24, 2014, with

follow-up appointments every three months. R. at 476. His diagnoses included HIV and

cardiomyopathy, and Plaintiff’s symptoms included dyspnea on exertion and fatigue. R. at 476.

Dr. Hakim opined that Plaintiff’s symptoms were “constantly” severe enough to interfere with

the attention and concentration required to perform simple work-related tasks. R. at 476. The

doctor noted that Plaintiff’s medications caused severe fatigue and malaise.             R. at 476.

According to Dr. Hakim, Plaintiff would “need to recline or lie down during a hypothetical 8-

hour workday in excess of the typical 15-minute break in the morning, the 30-60-minute lunch,

and the typical 15-minute break in the afternoon.” R. at 476. Dr. Hakim estimated that Plaintiff

could walk five city blocks without rest or significant pain. R. at 476. Further, Plaintiff could sit

for sixty minutes and stand/walk for ten minutes at a time. R. at 476. Dr. Hakim also opined



                                                 8
that Plaintiff could sit for a total of six hours and stand/walk for a total of one hour in an eight-

hour workday.     R. at 476.    The doctor also opined that Plaintiff would not need to take

unscheduled breaks during an eight-hour workday. R. at 476. According to Dr. Hakim, Plaintiff

could lift less than ten pounds frequently and up to twenty pounds occasionally, but he could

never lift fifty pounds. R. at 477. Dr. Hakim also estimated that Plaintiff would likely be absent

from work once or twice a month as a result of his impairments or treatments. R. at 477. The

doctor ultimately opined that Plaintiff was not physically capable of working an eight-hour day

for five days per week on a sustained basis. R. at 477.

       On September 1, 2016, Dr. Hakim completed a “Physical Assessment” form regarding

Plaintiff’s impairments. R. at 564-65. This time, Dr. Hakim opined that Plaintiff would not

“need to recline or lie down during a hypothetical 8-hour workday in excess of the typical 15-

minute break in the morning, the 30-60-minute lunch, and the typical 15-minute break in the

afternoon.” R. at 564. Dr. Hakim opined, however, that Plaintiff could only walk one city block

without rest or significant pain. R. at 564. According to Dr. Hakim, Plaintiff could sit for four

hours and stand/walk for two hours in an eight-hour workday. R. at 564. Although Dr. Hakim

opined that Plaintiff would need to take unscheduled breaks during an eight-hour workday, the

doctor did not explain the frequency or duration of these breaks. R. at 564. Dr. Hakim again

opined that Plaintiff could lift less than ten pounds frequently and up to twenty pounds

occasionally, but he could never lift fifty pounds. R. at 564. Dr. Hakim also estimated that

Plaintiff would likely be absent from work three or four times a month because of his

impairments or treatments. R. at 565.5



5
  Dr. Hakim also completed two mental capacity assessments of Plaintiff’s ability to do work-
related activities daily in a regular work setting. R. at 29, 480-82, 568-70. The ALJ gave little
weight to these assessments because “Dr. Hakim is not a psychiatrist or mental health provider.
                                                 9
       When evaluating medical opinions, the ALJ should consider “(1) whether the physician

has examined the applicant, (2) the treatment relationship between the physician and the

applicant, (3) the supportability of the physician’s opinion, (4) the consistency of the opinion

with the record, and (5) whether the physician is a specialist.” Johnson, 434 F.3d at 654; see 20

C.F.R. §§ 404.1527, 416.927. “An ALJ’s determination as to the weight to be assigned to a

medical opinion generally will not be disturbed absent some indication that the ALJ has dredged

up ‘specious inconsistencies,’” Dunn v. Colvin, 607 F. App’x 264, 267 (4th Cir. 2015) (quoting

Scivally v. Sullivan, 966 F.2d 1070, 1077 (7th Cir. 1992)), “or has failed to give a sufficient

reason for the weight afforded a particular opinion,” id. (citing 20 C.F.R. § 404.1527(d) (1998));

see 20 C.F.R. §§ 404.1527(c), 416.927(c).

       “In general, an ALJ should accord ‘more weight to medical opinions from [a claimant’s]

treating sources, since these sources are likely to be the medical professionals most able to

provide a detailed, longitudinal picture of [a claimant’s] medical impairment(s).’” Woods v.

Berryhill, 888 F.3d 686, 695 (4th Cir. 2018) (alterations in original) (quoting 20 C.F.R.

§ 404.1527(c)(2)). A treating source’s opinion on issues of the nature and severity of the

impairments will be given controlling weight when well supported by medically acceptable

clinical and laboratory diagnostic techniques and when the opinion is consistent with the other

substantial evidence in the record. 20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2); see Lewis v.

Berryhill, 858 F.3d 858, 867 (4th Cir. 2017).       Conversely, however, “the ALJ holds the

discretion to give less weight to the testimony of a treating physician in the face of persuasive


Further, the moderate findings in this assessment are not consistent with [Plaintiff’s] extensive
and independent activities of daily life.” R. at 29. Because Plaintiff apparently does not argue
that the ALJ erred in evaluating Dr. Hakim’s assessments regarding his mental functioning, the
Court does not address these opinions. See Grella v. Salem Five Cent Sav. Bank, 42 F.3d 26, 36
(1st Cir. 1994) (“[I]ssues averted to in a perfunctory manner, unaccompanied by some effort at
developed argumentation, are deemed waived for purposes of appeal.”).
                                               10
contrary evidence.” Mastro v. Apfel, 270 F.3d 171, 178 (4th Cir. 2001). “[I]f a physician’s

opinion is not supported by clinical evidence or if it is inconsistent with other substantial

evidence, it should be accorded significantly less weight.” Craig, 76 F.3d at 590. In other

words, “a treating physician’s opinion is to be accorded comparatively less weight if it is based

on the physician’s limited knowledge of the applicant’s condition or conflicts with the weight of

the evidence.” Meyer v. Colvin, 754 F.3d 251, 256 (4th Cir. 2014) (citing Craig, 76 F.3d at 590;

20 C.F.R. § 404.1527(c)). An ALJ may reject a treating physician’s opinion in its entirety and

afford it no weight if the ALJ gives specific and legitimate reasons for doing so. See Bishop v.

Comm’r of Soc. Sec., 583 F. App’x 65, 67 (4th Cir. 2014) (per curiam) (citing Holohan v.

Massanari, 246 F.3d 1195, 1202 n.2 (9th Cir. 2001); Craig, 76 F.3d at 589-90).

       A medical expert’s opinion as to whether one is disabled is not dispositive; opinions as to

disability are reserved for the ALJ and for the ALJ alone. See 20 C.F.R. §§ 404.1527(d)(1),

416.927(d)(1). Generally, the more the medical source presents relevant evidence to support his

opinion, and the better that he explains it, the more weight his opinion is given.        See id.

§§ 404.1527(c)(3), 416.927(c)(3). Additionally, the more consistent the opinion is with the

record as a whole, the more weight the ALJ will give to it.           See id. §§ 404.1527(c)(4),

416.927(c)(4); see also Dunn, 607 F. App’x at 268.

       Citing SSR 96-2p, Plaintiff contends that remand is warranted because the ALJ did not

evaluate whether the opinions of Dr. Hakim were entitled to controlling weight, whether they

came from a treating source, whether they were well supported by medically acceptable clinical

and laboratory diagnostic techniques, or whether they were inconsistent with the other

substantial evidence in the record. Pl.’s Mem. Supp. Mot. Summ. J. 7-8, ECF No. 14-1. Under

SSR 96-2p, however, “a finding that a physician’s opinion is inconsistent with the other



                                               11
substantial evidence in a claimant’s case record is adequate to support a determination that the

opinion is not entitled to controlling weight.” Burger v. Comm’r, Soc. Sec. Admin., Civil No.

SAG-14-1345, 2015 WL 467662, at *3 n.2 (D. Md. Feb. 2, 2015) (citing SSR 96-2p, 1996 WL

374188, at *4 (July 2, 1996)). Thus, “SSR 96-2p did not require the ALJ to make any additional

findings to determine that [Dr. Hakim’s] opinions were not entitled to controlling weight.” Id.

       Plaintiff then maintains that, in affording Dr. Hakim’s opinions less than controlling

weight, the ALJ failed to consider the factors cited in Johnson and in 20 C.F.R. §§ 404.1527(c)

and 416.927(c). Pl.’s Mem. Supp. Mot. Summ. J. 8-10, ECF No. 14-1. In this case, however,

“[w]hile the ALJ did not explicitly analyze each of the Johnson factors on the record, the ALJ

was clear that [the ALJ] concluded that [Dr. Hakim’s] opinion was not consistent with the record

or supported by the medical evidence, which are appropriate reasons under Johnson” to afford a

treating physician’s opinion less than controlling weight. Bishop, 583 F. App’x at 67.

       In any event, Plaintiff fails to demonstrate how a consideration of these factors would

alter the weight given by the ALJ to Dr. Hakim’s opinions. The ALJ gave “little weight” to Dr.

Hakim’s physical assessments. R. at 29. The ALJ noted that Plaintiff “admitted that he told Dr.

Hakim what to write on the assessments” (R. at 29; see R. at 52-53). See Mastro, 270 F.3d at

178 (determining that ALJ did not err in not giving controlling weight to treating physician’s

opinion because, inter alia, physician’s diagnosis was based largely upon claimant’s self-

reported symptoms). The ALJ also noted that the “limitations in these forms, which state that

[Plaintiff] can walk for one block, are not consistent with his instructions in the treating notes

stating that [Plaintiff] should exercise regularly.” R. at 29. “The record also indicates that

[Plaintiff] goes walking daily. Other records indicate [Plaintiff] has no problem climbing at least

six stairs.” R. at 29 (citations omitted). Further, Dr. Hakim’s opinions regarding Plaintiff’s



                                                12
physical functional limitations were contradictory. For example, Dr. Hakim opined in June 2015

that Plaintiff needed to lie down during an eight-hour workday (R. at 476), but in September

2016 he opined that Plaintiff did not need to do so (R. at 564). In June 2015 the doctor opined

that Plaintiff could walk five city blocks without rest or significant pain and did not need to take

unscheduled breaks in an eight-hour workday (R. at 476), but in September 2016 he opined that

Plaintiff could only walk one block without rest or pain and needed to take such breaks (R. at

564). Dr. Hakim further opined in June 2015 that Plaintiff could sit for six hours and stand/walk

for one hour in an eight-hour workday (R. at 476), but in September 2016 he opined that Plaintiff

could sit for four hours and stand/walk for two hours (R. at 564). The doctor also opined in June

2015 that Plaintiff would be absent from work once or twice a month (R. at 477), but he

estimated in September 2016 that Plaintiff would be absent three or four times a month (R. at

565). The Court thus finds that substantial evidence supports the weight given to Dr. Hakim’s

opinions. See Sharp v. Colvin, 660 F. App’x 251, 257 (4th Cir. 2016) (treating physician’s

treatment notes that were inconsistent with his contrary opinion constituted substantial evidence

to support ALJ’s decision not to give controlling weight to physician’s opinion); Milam v.

Colvin, 794 F.3d 978, 984 (8th Cir. 2015) (noting that claimant’s daily activities can support

ALJ’s discounting of treating physician’s opinion); Dunn, 607 F. App’x at 270-71 (determining

that substantial evidence supported ALJ’s decision to give limited weight to opinions of

claimant’s treating psychiatric sources because their opinions were inconsistent with their

treatment notes); Wildman v. Astrue, 596 F.3d 959, 964 (8th Cir. 2010) (concluding that ALJ

properly discounted treating physician’s opinion as conclusory because it consisted of three

checklist forms, cited no medical evidence, and provided little to no elaboration); Burch v. Apfel,

9 F. App’x 255, 259 (4th Cir. 2001) (per curiam) (finding that ALJ did not err in giving



                                                13
physician’s opinion little weight where physician’s opinion was not consistent with her own

progress notes); Morgan v. Comm’r of Soc. Sec. Admin., 169 F.3d 595, 600-02 (9th Cir. 1999)

(considering inconsistency between treating physician’s opinion and claimant’s daily activities to

be specific and legitimate reason to discount treating physician’s opinion); Chavis v. Apfel, No.

98-1145, 1998 WL 827322, at *3 (4th Cir. Dec. 1, 1998) (per curiam) (unpublished table

decision) (“Here, the ALJ properly discounted the opinions of several of [the claimant’s] treating

physicians that she was disabled because the opinions were conclusory and inconsistent with

various activities that [the claimant] has engaged in over the years.”); Craig, 76 F.3d at 590

(upholding ALJ’s rejection of treating physician’s opinion because record contained persuasive

contradictory evidence; opinion was conclusory and based on claimant’s subjective reports, and

treating physician’s own notes contradicted his opinion).

       The Court remands this case, however, because, despite giving “partial weight” to the

opinions of the state agency medical consultants (R. at 29, 88-105, 108-29), the ALJ failed to

build an “accurate and logical bridge” from the evidence to his conclusion about Plaintiff’s RFC

to perform light work. As discussed above, an ALJ may

       credit the opinion of a non-treating, non-examining source where that opinion has
       sufficient indicia of “supportability in the form of a high-quality explanation for
       the opinion and a significant amount of substantiating evidence, particularly
       medical signs and laboratory findings; consistency between the opinion and the
       record as a whole; and specialization in the subject matter of the opinion.”

Woods, 888 F.3d at 695 (quoting Brown v. Comm’r Soc. Sec. Admin., 873 F.3d 251, 268 (4th Cir.

2017)). Here, the ALJ found that, “[c]onsidering [Plaintiff’s] heart problems and the record as a

whole, a light exertional capacity is appropriate.” R. at 29. The ALJ noted that “[t]he State

agency limited [Plaintiff] to light exertional work, which is consistent with the record.” R. at 29.

The ALJ did not, however, explain his conclusion that, on the basis of the evidence in the record,



                                                14
Plaintiff could actually perform the tasks required by light work, such as lifting no more than 20

pounds at a time, frequently lifting or carrying up to 10 pounds, or standing or walking for six

hours in an eight-hour workday. See SSR 83-10, 1983 WL 31251, at *5-6 (Jan. 1, 1983); see

also Woods, 888 F.3d at 694; Monroe, 826 F.3d at 190-91 (finding ALJ’s analysis that opinions

were “supported by the objective evidence” or “consistent with the objective evidence and other

opinions of record” or “supported by the objective evidence and the claimant’s subjective

complaints” precluded meaningful review because analysis was conclusory and incomplete).

The ALJ “must both identify evidence that supports his conclusion and ‘build an accurate and

logical bridge from [that] evidence to his conclusion.’” Woods, 888 F.3d at 694 (alteration in

original) (quoting Monroe, 826 F.3d at 189). An ALJ’s failure to do so constitutes reversible

error. Lewis, 858 F.3d at 868. Because “meaningful review is frustrated when an ALJ goes

straight from listing evidence to stating a conclusion,” the Court remands this case for further

explanation as to Plaintiff’s RFC. Thomas v. Berryhill, 916 F.3d 307, 311 (4th Cir. 2019) (citing

Woods, 888 F.3d at 694). The Court thus need not address Plaintiff’s remaining arguments, but

when evaluating on remand Plaintiff’s complaints of fatigue, shortness of breath, and other

subjective complaints, the ALJ should consider the type of activities he can perform, the extent

to which he can perform them, and how his activities show that he can persist through an eight-

hour workday. See Woods, 888 F.3d at 694-95; Brown, 873 F.3d at 263.

                                                V

                                           Conclusion

       For the reasons stated above, Defendant’s Motion for Summary Judgment (ECF No. 19)

is DENIED. Plaintiff’s Motion for Summary Judgment (ECF No. 14) is DENIED. Plaintiff’s

alternative motion for remand (ECF No. 14) is GRANTED. Defendant’s final decision is



                                               15
REVERSED under the fourth sentence of 42 U.S.C. § 405(g). This matter is REMANDED for

further proceedings consistent with this opinion. A separate order will issue.


Date: August 29, 2019                                              /s/
                                                     Thomas M. DiGirolamo
                                                     United States Magistrate Judge




                                                16
